946 A.2d 641 (2008)
In the Matter of the ESTATE OF Laird M. WOLFE, Deceased.
Petition of Linda D. Wolfe.
No. 136 WAL 2007.
Supreme Court of Pennsylvania.
April 4, 2008.

ORDER
PER CURIAM.
AND NOW, this 4th day of April 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED to the issue set forth below.
Whether damages recovered from a wrongful death action can be distributed to a decedent's beneficiaries in the proportion they would take the personal estate of the decedent in the case of intestacy, pursuant to 42 Pa.C.S. § 8301, regardless of whether those beneficiaries personally suffered no pecuniary loss whatsoever?